Citation Nr: 1026196	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-34 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include entitlement to a 
total rating based upon individual unemployability due to 
service-connected disability (TDIU).

2.  Entitlement to service connection for coronary artery 
disease, including as due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
that, in pertinent part, denied the Veteran's claims for an 
increased rating for PTSD and a TDIU.  His July 2008 notice of 
disagreement addressed both matters, although the May 2009 
statement of the case only considered his increased rating claim.  
The Veteran testified regarding both claims during his June 2010 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans' Claims (Court) held that a TDIU 
claim is part of an increased disability rating claim when such 
claim is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  The Board 
has recharacterized the issue on appeal to reflect the Court's 
holding in Rice.

The matter of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the RO received his claim for an increase, the 
Veteran's service-connected PTSD effectively resulted in total 
social and occupational impairment.

2.  In light of the assignment of a schedular 100 percent 
disability rating for the Veteran's service-connected PTSD, his 
claim for a TDIU is rendered moot.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
schedular criteria for a rating of 100 percent for service-
connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009): 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code (DC) 9411 (2009).

2.  The claim of entitlement to a TDIU is moot in light of the 
award of a total disability evaluation for PTSD, effective on the 
date of receipt of the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA substantially amended the provisions of Chapter 51 of 
Title 38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating their 
claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified 
as amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009)).

In view of the favorable disposition of this appeal, discussed 
below, the Board finds that VA has satisfied its duty to notify 
and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for an 
increased rating for PTSD, under the VCAA.  As set forth herein, 
no additional notice or development is indicated in the Veteran's 
claim for an increased rating.

With respect to the claim of entitlement to a TDIU, the Board 
need not address whether VA fulfilled any duty to notify or 
assist the claimant because the decision made below renders that 
claim moot, and deprives the Board of jurisdiction to address the 
claim.  38 C.F.R. § 4.16.

The Veteran contends that a rating in excess of the currently 
assigned 50 percent is warranted for his service-connected PTSD 
that he argues renders him unemployable.  He testified that his 
PTSD caused repeated panic attacks and suicidal ideations and 
that the Social Security Administration (SSA) awarded disability 
benefits to him based on his PTSD disability (see hearing 
transcript at page 13).  The Veteran said that he owned his own 
electronics business and last worked in 2006 but was unable to 
continue working due to PTSD symtoms.  He said that he was a 
"workaholic" (Id. at 4) and worked long days but his anxiety 
worsened his claustrophobia that caused him to stop working.  His 
wife testified that he was socially isolated (Id. at 7).  

The record reflects that service connection for PTSD was granted 
by the RO in an April 2007 rating decision that assigned a 30 
percent disability evaluation under DC 9411.  In an August 2007 
rating decision, the RO awarded a 50 percent rating for the 
Veteran's service-connected PTSD.  On January 29, 2008, the RO 
received the Veteran's current claim for an increased rating for 
his service-connected PTSD.

VA medical records, dated from January 2007 to May 2009, indicate 
that the Veteran's service-connected PTSD is treated with 
outpatient individual and group psychotherapy and prescribed 
medication.  

When seen in the VA outpatient clinic on May 29, 2007, a 
psychiatrist noted that the Veteran suffered from multiple PTSD 
symtoms including nightmares and intrusive memories, anhedonia, 
fatigue, panic attacks, and depression.  The Veteran denied 
suicidal thoughts.  Objectively, the Veteran was observed to be 
appropriately groomed, and had fair eye contact and normal 
speech.  His mood was tense and his affect was restricted and 
anxious.  He denied suicidal and homicidal ideations and 
psychotic symtoms.  The Veteran admitted having nightmares, panic 
attacks, intrusive thoughts, and hypervigilance.  A score of 50 
was assigned on the Global Assessment of Functioning (GAF) scale.  
The VA psychiatrist discussed with the Veteran the possibility of 
seeking an increased rating for PTSD since "[the Veteran] is 
unemployable due to impairment from this condition in combination 
with his other medical conditions as well despite aggressive 
treatment". 

On September 27, 2007, the Veteran was evaluated by another VA 
outpatient clinic psychiatrist who noted that the Veteran 
experienced sleep difficulty, social isolation, and anxiety due 
to his PTSD.  This VA psychiatrist also said that the Veteran 
"is unemployable based on his PTSD", and noted that he was a 
"workaholic" and had to cope with PTSD symtoms, especially 
anxiety.  Objectively, the Veteran was neatly groomed and 
oriented, with logical speech and fair concentration.  The 
diagnosis was PTSD and severe anxiety, and a GAF score of 45 was 
assigned.  

When seen by the same VA psychiatrist in October 2007, the 
Veteran complained of constant nervousness that he believed was 
caused by prescribed medication.  His attention was fair and he 
was oriented with intact memory and logical speech.  A GAF score 
of 50 was assigned.

According to a March 2008 VA examination report, a psychologist 
reviewed the Veteran's medical records and evaluated him.  The 
Veteran complained of daily depression and social isolation, 
combat-related intrusive memories and nightmares, sleep 
difficulty, irritability or anger outbursts, hypervigilance, 
exaggerated startle response, avoidance symtoms, and anxiety in 
closed spaces.  He had panic attacks once a month.  

Objectively, the Veteran was observed to be clean, casually 
dressed and able to maintain minimum personal hygiene.  He had 
spontaneous and rapid speech.  He was cooperative, with an 
appropriate affect, and was oriented.  His thought process was 
logical but overabundant, and he understood the outcome of 
behavior.  He denied hallucinations and suicidal and homicidal 
ideations, and did not have inappropriate behavior.  His remote 
and immediate memory was normal and his recent memory was mildly 
impaired.  There were no episodes of violence and he had good 
impulse control.  It was noted that the Veteran was unemployed 
for the past two years and previously was self employed in the 
electronics industry.  Chronic PTSD was diagnosed and a GAF score 
of 55 was assigned.  The examiner said that the Veteran was 
unemployed and had medical conditions that limited his activities 
but was not totally social and occupational impaired.  Mild or 
transient PTSD signs and symtoms were noted.  

The VA examiner further stated that "[t]he [V]eteran contends 
that his unemployment is due to his cardiac condition and 
surgeries.  He was able to work for 37 years in the area of 
electronic sales and service prior to his health failing.  He 
reports his limited involvement with customers enabled him to 
succeed.  PTSD symtoms alone may cause some work inefficiency due 
to irritability and distraction from anxiety and/or sleep 
impairment.  His fatigue and low energy cannot be linked to PTSD 
in light of his medical problems."

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  In this regard, 
in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings" are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Id. at 510.  In this case, a uniform 
rating is appropriate.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintain effective work and social relationships.  38 C.F.R. 
§ 4.130, DC 9411.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of `personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and the inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting from the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)).  
A GAF score of 41 to 50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  Id.  
A GAF score of 51 to 60 indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts with 
peers or co-workers.  Id.  These scores have been recognized by 
the Court as an indicator of mental health on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. 
App. at 242.

When it is not possible to separate the effects of a non-service-
connected condition from those of a service-connected disorder, 
reasonable doubt should be resolved in the claimant's favor with 
regard to the question of whether certain signs and symptoms can 
be attributed to the service- connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 
C.F.R. § 3.102.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

Giving the Veteran the benefit of the doubt, and after 
considering all of the objective medical and other evidence of 
record, it is the judgment of the Board that the schedular 
criteria for a 100 percent rating are met, as the Veteran's PTSD 
has effectively resulted in total occupational and social 
impairment.  The Board finds that the medical evidence shows the 
Veteran is unemployable due to the disability at issue.  See 
Mittleider v. West, supra.  In fact, in May and September 2007, 
two VA psychiatrists said that the Veteran was unemployable due 
to the symtoms associated with his service-connected PTSD.  They 
particularly noted his severe anxiety, panic attacks, combat-
related nightmares and intrusive thoughts, hypervigilance, and 
social isolation.  The Board notes that the March 2008 VA 
examiner considered the Veteran less impaired.  

However, in view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 100 
percent evaluation.  Overall, the current level of disability 
arguably, but not clearly, approximates the criteria for a 100 
percent evaluation.  See 38 C.F.R. § 4.7.

It is significant, however, that the Veteran's PTSD 
symptomatology does not precisely mirror the symptoms 
illustrative of a 100 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of gross of 
impairment in communication; gross inappropriate behavior; 
persistent danger of hurting self or others; disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  However, it is apparent that the 
Veteran's symptoms, especially his sleep difficulty, hyper 
arousal, irritability, anxiety, social isolation, and depression, 
have essentially totally impaired his social and occupational 
functioning by severely reducing his reliability and 
productivity.  See 38 C.F.R. § 4.21 (not all cases will show all 
findings specified in the rating criteria, but the rating must in 
all cases be coordinated with actual functional impairment).

The May 2007 VA clinic psychiatrist assigned a GAF score of 50, 
denoting moderate impairment, but the September 2007 VA clinic 
psychiatrist assigned a GAF score of 45 that denotes serious 
impairment in communications or judgment or an inability to 
function in almost all areas, although the March 2008 VA examiner 
said the Veteran was mildly impaired and assigned a GAF score of 
55 denoting moderate impairment.  See Carpenter v. Brown, supra.  
Further, the Veteran's PTSD symptomatology has included 
hypervigilance, severe anxiety, panic attacks, social isolation, 
and recurrent combat-related nightmares and intrusive 
recollections of service-related events.

In reaching this decision, the Board recognizes that the 
Veteran's capability to work was at times attributed to 
nonservice-connected disorders.  Nevertheless, the record also 
establishes that he has been treated for several years for 
chronic, debilitating symptoms non-dissociable from the service-
connected PTSD that included nightmares and sleep difficulty, 
severe anxiety, social isolation, hypervigilance, and depression, 
that, for all intents and purposes, precluded him from gainful 
employment.  See e.g., Mauerhan v. Principi, supra (factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help differentiate 
between the different evaluation levels.).  From the objective 
and competent medical and other evidence of record, it is not 
unreasonable to conclude that since he filed his claim for an 
increase, the Veteran's service-connected PTSD essentially 
rendered him unable to work.  Resolving reasonable doubt in the 
Veteran's favor, the Board concludes that the criteria for the 
assignment of a 100 percent rating for PTSD have been satisfied.

In view of the above, the Board finds that the application of the 
benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 
5107(b) is appropriate in this case.  As stated, the level of 
disability, when the benefit of the doubt is given to the 
Veteran, is approximately commensurate with the 100 percent 
schedular rating under DC 9411.

To grant a TDIU, the appellant cannot be in receipt of a total 
disability evaluation either for a single disorder or based on a 
combined evaluation.  38 C.F.R. § 4.16 (2009).  In light of the 
assignment of a schedular 100 percent disability rating for the 
Veteran's service-connected PTSD, his claim for a TDIU is 
rendered moot and is therefore dismissed.  But see Bradley v. 
Peake, 22 Vet. App. 280 (2008) (holding that, while no additional 
disability compensation may be paid when a total schedular 
disability rating is already in effect, a separate award of a 
TDIU predicated on a single disability may form the basis for an 
award of special monthly compensation).



ORDER

A 100 percent rating for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.

The claim of entitlement to a TDIU is dismissed.


REMAND

In an August 2007 rating decision, the RO, in part, denied 
entitlement to service connection for coronary artery disease, 
claimed as a heart condition.  In his January 29, 2008 written 
statement, the Veteran referenced the September 2007 letter 
notifying him of the RO's denial of his claim "for coronary 
artery disease secondary to my [PTSD]" and requested that the RO 
"[p]lease reconsider this decision" based on new medical 
evidence.  He reiterated this position in his July 2009 
substantive appeal.  The Board construes the Veteran's January 
2008 written statement as a timely notice of disagreement (NOD) 
with the RO's denial of the claim for service connection for 
coronary artery disease, including as due to service-connected 
PTSD.  The Court has held that where a NOD has been filed with 
regard to an issue, and a statement of the case (SOC) has not 
been issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Provide the Veteran a statement of the case 
with respect to the issue of entitlement to 
service connection for coronary artery 
disease, including as due to service-
connected PTSD.  The Veteran should be 
informed of the actions necessary to perfect 
an appeal on this issue. Thereafter, this 
issue is to be returned to the Board only if 
an adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


